Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 16, 18-28 and 31 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 29 and 30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 16, 18, 23, 24 and 26 are amended, claims 1-15 and 17 are canceled, claim 31 is added, and claims 16 and 18-31 are pending.
Pending claims 16 and 18-31 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Pudleiner et al. (US 2014/0349038 A1) teaches a film comprising at least one layer (A) {meets the claimed layer (i)} containing at least one blend from at least one or several poly or co-polycondensate(s) of terephthalic acid or naphthalene dicarboxylic acid {meet the claimed aromatic and/or a cycloalkyl dicarbonic acid} and cyclohexane-1,4-dimethanol {meet the claimed aliphatic, cycloaliphatic and/or araliphatic diols with 2 to 16 carbon atoms} with one or several poly or co-polycarbonates(s), wherein the portion of poly or co-polycarbonates(s) in the blend lies in a range of 1-90 wt. % {overlaps with the claimed 50-90 wt. %} and wherein the poly or co-polycondensate(s) of terephthalic acid or naphthalene dicarboxylic acid and cyclohexane-1,4-dimethanol have a portion of 1,4-cyclohexane dimethanol in a range of at least 15 mol % related to the diol components {overlaps with the claimed 20-80 mol %}.  Pudleiner teaches the layer (A) contains at least one laser-sensitive additive of carbon black.  However, Pudleiner does not teach or suggest the claimed amount of the portion of the poly or co-polycondensate(s) of terephthalic acid or naphthalene dicarboxylic acid in the blend of 50-90 wt% in combination with the claimed amount of the laser-sensitive additive of 40-180 ppm as recited in claim 16.  In addition, the criticality of such combination has been shown in the current specification and Fig. 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
July 7, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785